BEAUCHAMP, Judge.
The appeal is from a .fine of $200.00 by the County Court of McCulloch County.
Appellant was charged by complaint and information with the unlawful sale of intoxicating liquor to F. S. Bresenhan, an inspector for the Liquor Control Board. The statement of facts shows that the sale of such liquor was prohibited at that time in McCulloch County, that the sale alleged was made on the 13th day of December, 1941, and sufficiently supports the penalty assessed. No question of law is raised.
The judgment of the trial court is affirmed.